Citation Nr: 0123665	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the veteran's son became permanently incapable of 
self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
March 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  Notice of the decision was mailed to the veteran on 
September 17, 1997.  The notice of disagreement (NOD) was 
received on September 23, 1998.  The statement of the case 
was issued in March 1999.  In August 1999, the RO granted an 
extension of the 60-day period for filing a substantive 
appeal under 38 C.F.R. § 20.303 (2000).  A substantive appeal 
was received from the veteran in October 1999.  During the 
pendency of this appeal, jurisdiction over this matter was 
transferred to the Washington, DC, RO.

In the March 1999 statement of the case, the RO questioned 
whether the veteran's NOD was timely because it was received 
more than one year after the date of notification of the 
September 1997 decision.  38 C.F.R. § 20.305 (2000), which 
dictates the computation of the time limit for filing, states 
that a response postmarked prior to the expiration of the 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document excluding Saturdays, Sundays, 
and holidays.  38 C.F.R. § 20.305(a) (2000).  The postmark of 
the veteran's NOD is not of record.  The veteran's NOD was 
therefore submitted in a timely manner.

Jurisdiction over the claims folder was transferred to the RO 
in Washington, D.C., in May 2001.


REMAND

The veteran contends that his son became permanently 
incapable of self-support before attaining the age of 18.  
While the nature of his son's mental and emotional disability 
allows him to "cope with reality" for periods of time, he 
says his son has a tendency to suffer from complete 
breakdowns.  He states his son is unable to maintain normal 
function in society during those periods.  Thus, even though 
he obtained a job shortly after his 21st birthday, the 
veteran argues that the likelihood that his son could 
maintain this employment is remote.  He does not believe that 
this employment situation would be successful.  In any event, 
he maintains that the permanency of his son's incapacity to 
support himself was established by the evidence of record, 
and that compensation for this period is warranted.

The question of permanent incapacity for self-support is one 
of fact, based on competent evidence in the record.  38 
C.F.R. § 3.356(b) (2000).  The fact that a person is earning 
his or her own support is prima facie evidence that he or she 
is not incapable of self-support.  Incapacity for self-
support will not be considered when the "child" by way of his 
or her own efforts is provided with sufficient income for his 
or her reasonable support.  38 C.F.R. § 3.356(b)(1).  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration, such as daily activities in the home and 
community.  38 C.F.R. § 3.356(b)(3).  Lack of employment 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter received in December 1999, the veteran reported 
that his son had been enrolled in the special education 
program at Farrington High School.  He indicated that his 
son's records from the school would be supportive of his 
claim because they would most accurately reflect the level of 
disability of his son shortly before his 18th birthday.  He 
asked the RO to obtain those records.  In this regard, 
although they had been moved to the "district office," the 
veteran reported that the records were still available.  To 
date, there is no evidence that the RO sought to obtain the 
records from Farrington High School and/or the Hawaii 
Department of Education.  The RO has a duty to assist the 
veteran in obtaining this information.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159 (2001).

The veteran also indicated that the RO had asked him to 
furnish the remaining pages of an August 1993 psychiatric 
evaluation.  However, he said he could not recall whether the 
evaluation was from Kalihi Palama Family Guidance Center or 
from other source.  He asked the RO to furnish him with that 
information so that he could submit the requested evidence.  
The RO does not appear to have responded to this inquiry.  
This too must be rectified prior to final appellate 
consideration.

Under the circumstances described above, additional 
development is considered necessary.  Therefore, this case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers who may possess records 
documenting the presence of physical 
and/or mental impairment of the veteran's 
son prior to his 18th birthday, as well 
as for any health care providers who may 
possess later records which tend to show 
that his son's incapacity for self 
support is permanent.  In particular, the 
veteran should be requested to provide 
authorization and any additional 
information needed to obtain a copy of 
all pertinent records from Dr. MacCarthy, 
Kalihi Palama Family Guidance Center and 
Dr. Elisaia at the LBJ Medical Center in 
Pago Pago, American Samoa.  When the 
requested information and appropriate 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.

2.  The RO should also apprise the 
veteran of the origin/source of the 
incomplete August 1993 evaluation, and 
ask him to furnish the remaining page(s) 
of the report.  

3.  Further, the veteran should be asked 
to provide a list of all the places of 
employment where his son has been 
employed since his eighteenth birthday.  
After obtaining the requested information 
and any necessary authorization, the RO 
should request each employer identified 
by the veteran to furnish all employment 
records concerning the veteran's son.  In 
particular, these records should include 
documentation of all periods of 
employment, including dates and hours 
worked during this period of time, and 
the reason(s) for employment termination.  

4.  After obtaining any additional 
information and authorization required, 
the RO should contact the Hawaii 
Department of Education and request a 
copy of the file(s) pertaining to the 
veteran's son.  This should include, but 
not limited to, any reports generated 
from the Special Education Department at 
Farrington High School.

5.  After obtaining any necessary 
information and authorization, the RO 
should contact the appropriate state or 
local vocational rehabilitation agency 
and request a copy of the file(s) 
pertaining the participation of the 
veteran's son in any of its vocational 
rehabilitation programs.  This should 
include any reports generated with regard 
to his placements through Hawaii Works.

6.  If the RO is unable to obtain a copy 
of any records sought through the above 
development, it should so inform the 
veteran and his representative request 
them to provide a copy of such records.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development was conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

8.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

9.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


